IN THE SUPREME COURT OF TEXAS

                                 No. 08-0336

                             IN RE  JASON LOBAN

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief,  filed  May  2,
2008, is granted.  The destruction of the subject  dogs  is  stayed  pending
further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before May 12, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 06, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk